              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF ALABAMA
                       NORTHERN DIVISION

UNITED STATES OF AMERICA

v.
                                      Case No. 2:19-cr-219-ALB
JORY DMICHAEL TRAYVUNN
DUMAS


                    FINAL JURY VERDICT FORM


         COUNT I — EMPLOYEE THEFT FROM AN INDIAN GAMING
                   ESTABLISHMENT EXCEEDING $1000

Guilty

Not Guilty

                     COUNT II — CONSPIRACY

Guilty

Not Guilty

     COUNT III - EMPLOYEE THEFT FROM AN INDIAN GAMING
               ESTABLISHMENT EXCEEDING $1000

Guilty

Not Guilty
SO SAY WE ALL.




Foreperson




  2
